DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I to claims 1-15 in the reply filed on 3/10/2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/10/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN109280937 of Wang et al, published 1/9/2019.
Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN109280937 of Wang et al, published 1/9/2019 as evidenced by Qian et al “Hydrothermal synthesis of zeolitic imidazolate framework-67 (ZIF-67) nanocrystals” Materials Letters, 82, 2012, 220-223 and Banerjee et al “High-Throughput Synthesis of Zeolitic Imidazolate Frameworks and Application to CO2 Capture” Science, 319, 2008, 939-943.
A machine translation of Wang is utilized for all rejections.
As to claims 1, 6-11, 14 and 15, Wang teaches of a photoelectrode (and utilization thereof for water electrolysis and thus a water decomposition system) comprising:
a FTO substrate (Wang, p. 5 lines 9-17);
a BiVO4 photoactive layer (Wang, p. 5 lines 12-28); and
 a ZIF catalyst layer (Wang, p. 5 lines 29 thru p. 6 line 6).
As to the wherein clause, as Wang discloses the same composition as that of the claimed invention, the properties thereof must be present (see MPEP 2112.01 II).
As to claims 2-3, these are properties of the electrode composition and thus must be present as Wang discloses the same composition as the claimed invention (see MPEP 2112.01 II).
As to claims 4, 5, 12 and 13, Wang teaches the catalyst layer is ZIF-67 (Wang, p. 5 line 8 thru p. 6 line 6).
Although Wang does not specifically state ZIF-67 is porous with pores less than 1 nm, both Qian and Banerjee state that ZIF-67 is porous with pores having a diameter of 3.4 A which is 0.34 nm, thus the pores being less than 1 nm (Wang, p. 220 Introduction 2nd paragraph; Banerjee, p. 941, Table 1, da).
Thus, as evidenced by both Wang and Banerjee, the structure of Wang would include pores less than 1 nm within the catalytic layer as per the utilization of ZIF-67.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759